              Case 1:21-cv-01416-JPO Document 14 Filed 05/04/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


      CALENTURE, LLC,
      and MARK RUBENSTEIN,                                               21-CV-1416 (JPO)
                                                                    No. _______________________
                             Plaintiffs,
                                                                          (ECF Case)
                     v.
      EOS ENERGY ENTERPRISES, INC.
      (f/k/a B. Riley Principal Merger Corp. II),
                             Defendant.



         NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

                    Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs

     and their counsel hereby give notice that Plaintiffs voluntarily dismiss this case with prejudice and

     without costs as to any party.


     Dated: New York, New York
            May 4, 2021


s/ Miriam Tauber                                    s/ David Lopez
Miriam Tauber (MT-1979)                             David Lopez (DL-6779)
MIRIAM TAUBER LAW PLLC                              LAW OFFICES OF DAVID LOPEZ
885 Park Ave #2A, New York NY 10075                 PO Box 323 | 171 Edge of Woods Rd.
(323) 790-4881 |                                    Southampton, NY 11969
MiriamTauberLaw@gmail.com                           (631) 287-5520 | DavidLopezEsq@aol.com


s/ James A. Hunter
James A. Hunter (JH-1910)
42 Stagecoach Rd., Pipersville, PA 18947
(484) 437-5935 |
JamesAHunterLaw@gmail.com


                                             Attorneys for Plaintiffs
                                      Calenture, LLC and Mark Rubenstein
